                                                                    Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 1 of 36




                                                           1   AKERMAN LLP
                                                               PRESTON K. ASCHERIN (SBN 260361)
                                                           2   Email: preston.ascherin@akerman.com
                                                               JOSEPH B. YOON (SBN 324323)
                                                           3   Email: joseph.yoon@akerman.com
                                                           4   601 West Fifth Street, Suite 300
                                                               Los Angeles, CA 90071
                                                           5   Telephone: (213) 688-9500
                                                               Facsimile: (213) 627-6342
                                                           6
                                                           7   Attorneys for Claimant
                                                               WILMINGTON SAVINGS FUND SOCIETY, FSB
                                                           8   as trustee for IRP FUND II TRUST 2A
                                                           9
                                                       10                                UNITED STATES DISTRICT COURT
                                                       11                               NORTHERN DISTRICT OF CALIFORNIA
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET, SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13      UNITED STATES OF AMERICA,                      Case No. 4:20-cv-02013-KAW
AKERMAN LLP




                                                       14
                                                                           Plaintiff,                         CLAIM OF INTEREST IN
                                                       15                                                     REAL PROPERTY
                                                       16      v.
                                                       17
                                                               ONE PARCEL OF REAL PROPERTY
                                                       18      LOCATED AT 9414 PLAZA POINT DRIVE,
                                                               MISSOURI CITY, TEXAS, 77459,
                                                       19
                                                                           Defendants.
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                         1                    Case No. 4:20-cv-02013-KAW
                                                                                         CLAIM OF INTEREST IN REAL PROPERTY
                                                                     Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 2 of 36




                                                           1          Wilmington Savings Fund Society, FSB as trustee for IRP Fund II Trust 2A claims an
                                                           2   interest in the real property commonly described as 9414 Plaza Point Drive, Missouri City,
                                                           3   Texas 77459, more particularly described as:
                                                           4                   LOT 8, BLOCK 1, SIENNA VILLAGE OF DESTREHAN SECTION
                                                           5                   9B, A SUBDIVISION IN FORT BEND COUNTY, TEXAS,
                                                                               ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN
                                                           6                   PLAT NO. 20170063, MAP AND/OR PLAT RECORDS, FORT BEND
                                                                               COUNTY, TEXAS.
                                                           7
                                                           8   Wilmington is beneficiary of record under a Texas Home Equity Security Instrument (First
                                                           9   Lien), recorded against the property in the official public records of the Fort Bend County
                                                       10      Clerk's Office on October 1, 2019 as instrument number 2019112160, securing repayment of
                                                       11      a loan in the original principal amount of four hundred fifty-five thousand dollars
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12      ($455,000.00). True and correct redacted copies of the promissory note evidencing the loan
                601 WEST FIFTH STREET, SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13      and the security instrument securing its repayment are attached as Exhibits A and B,
AKERMAN LLP




                                                       14      respectively.
                                                       15             Wilmington's beneficiary status is evidenced by a Transfer and Assignment executed
                                                       16      by the original nominee beneficiary, Mortgage Electronic Registration Systems, Inc., and
                                                       17      recorded on March 25, 2020 as instrument number 2020035040. A true and correct redacted
                                                       18      copy of that document is attached as Exhibit C.
                                                       19             As of May 8, 2020, the amount due to pay off the loan as of May 31, 2020 is:
                                                       20                      Principal:               $454,160.62
                                                       21                      Escrow Advances:         ($3,219.79)
                                                       22                      Interest:                $14,488.62
                                                       23                      Fees:                    $455.90
                                                       24                      TOTAL DUE:               $465,885.35
                                                       25      ///
                                                       26      ///
                                                       27      ///
                                                       28      ///
                                                                                                              2                    Case No. 4:20-cv-02013-KAW
                                                                                            CLAIM OF INTEREST IN REAL PROPERTY
                                                                    Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 3 of 36




                                                           1          A true and correct redacted copy of a payoff quote for the secured debt through
                                                           2   May 31, 2020 is attached as Exhibit D. By its terms, the loan continues to accrue interest,
                                                           3   charges, and fees, including attorneys' fees. Per diem interest is $79.38.
                                                           4
                                                           5   Dated: May 15, 2020                       AKERMAN LLP
                                                           6
                                                                                                         By:   /s/ Preston K. Ascherin
                                                           7                                                    Preston K. Ascherin
                                                                                                                Joseph Yoon
                                                           8                                             Attorneys for Claimant
                                                           9                                             WILMINGTON SAVINGS FUND SOCIETY,
                                                                                                         FSB as trustee for IRP FUND II TRUST 2A
                                                       10
                                                       11
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET, SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13
AKERMAN LLP




                                                       14
                                                       15
                                                       16
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28
                                                                                                               3                      Case No. 4:20-cv-02013-KAW
                                                                                          CLAIM OF INTEREST IN REAL PROPERTY
                  Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 4 of 36




                                                VERIFICATION
     2    STATE OF SOUTH CAROLINA
     3                                                       ss.
     4    COUNTY OF GREENVILLE
     5
     6             I have read the foregoing CLAIM OF INTEREST IN REAL PROPERTY and
     7 - .k         its contents.    I am an authorized representative f          NewRez LLC dba
     8       gliellpoint Mortgage Servicing, services and attorney,in,fact f     Wilniington-Savings-
     9. Fluid Society, FSB as trustee for .IRP Fund- II Trust 2A, a claimant in this action,
             and am_ autholized-tp -I31ake_ INS YerITIVatiOli for and on its: behalf. I am infonnei a
             believe the matters stated in the foregoing document are tnie and OP -that &round

••
             declare under penalty _of perjury under the laws- of the United Stafts of America _the
             saim_are true and-correct.


                   Executed thiN V day of May, 2020, at Coeenville-, _ th-Carolina.




     19                                               Caroline Trinkley


     21
     22
     23


     25 J.
     26
     27
     28
                                                         4    _                Case No. 4:20-cv--02013-KAW
                                       CLAIM OF INTEREST IN REAL PROPERTY
Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 5 of 36




                  Exhibit A
             Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 6 of 36



THIS IS AN EXTENSION OF CREDIT THAT IS THE TYPE OF CREDIT DEFINED BY SUBSECTION (a)(6) OF
                   SECTION 50, ARTICLE XVI OF THE TEXAS CONSTITUTION
                                                      Loan Numbe        718
                                                      MIN:
                                                      MERS Phone: 1-888-679-6377
                                 TEXAS HOME EQUITY NOTE
                                    (Fixed Rate - First Lien)
 SEPTEMBER 19, 2019                                    MISSOURI CITY,                                           TEXAS
       [Date]                                               [City]                                              [State]

                                9414 PLAZA POINT DRIVE, MISSOURI CITY, TX 77459
                                                [Property Address]

1.   BORROWER'S PROMISE TO PAY
     This is an extension of credit as defined by Section 50(a)(6), Article XVI of the Texas Constitution (the "Extension of
Credit"). In return for the Extension of Credit that I have received evidenced by this Note, I promise to pay U.S. $455,000.00
(this amount is called "Principal"), plus interest, to the order of the Lender. The Lender is RECOVCO MORTGAGE
MANAGEMENT, LLC DBA SPROUT MORTGAGE. I will make all payments under this Note in the form of cash,
check or money order.
     I understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and who is
entitled to receive payments under this Note is called the "Note Holder."
     I understand that this is not an open-end account that may be debited from time to time or under which credit may be
extended from time to time.
     The property described above by the Property Address is subject to the lien of the Security Instrument executed
concurrently herewith (the "Security Instrument").

2.   INTEREST
     Interest will be charged on unpaid principal until the full amount of Principal has been paid. I will pay interest at a
yearly rate of 6.410%. It is agreed that the total of all interest and other charges that constitute interest under applicable law
shall not exceed the maximum amount of interest permitted by applicable law. Nothing in this Note or the Security
Instrument shall entitle the Note Holder upon any contingency or event whatsoever, including by reason of acceleration of
the maturity or Prepayment of the Extension of Credit, to receive or collect interest or other charges that constitute interest in
excess of the highest rate allowed by applicable law on the Principal or on a monetary obligation incurred to protect the
property described above authorized by the Security Instrument, and in no event shall I be obligated to pay interest in excess
of such rate
     The interest rate required by this Section 2 is the rate I will pay both before and after any default described in Section
6(B) of this Note.

3.   PAYMENTS
    (A) Time and Place of Payments
     I will pay principal and interest by making a payment every month.
    I will make my monthly payment on the 1ST day of each month beginning NOVEMBER 01, 2019. I will make these
payments every month until I have paid all of the principal and interest and any other charges described below that I may
owe under this Note. Each monthly payment will be applied as of its scheduled due date and will be applied to interest
before Principal. If, on OCTOBER 01, 2049, I still owe amounts under this Note, I will pay those amounts in full on that
date, which is called the "Maturity Date."
     I will make my monthly payments at 4600 FULLER DRIVE, SUITE 350, IRVING, TX 75038 or at a different place if
required by the Note Holder.
    (B) Amount of Monthly Payments
     My monthly payment will be in the amount of U.S. $2,849.03.

4.   BORROWER'S RIGHT TO PREPAY


                                                                  Initials:
TEXAS HOME EQUITY NOTE (Fixed Rate-First Lien)-Famae Mae/Freddie Mac UNIFORM INSTRUMENT                  Form 3244.1      1/01 (rev. 1/18)
                                                                                                                       (page I of 4 pages)
             Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 7 of 36



    I have the right to make payments of Principal at any time before they are due. A payment of Principal only is known as
a "Prepayment" When I make a Prepayment, I will tell the Note Holder in writing that I am doing so. I may not designate a
payment as a Prepayment if I have not made all the monthly payments due under the Note.

    I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder will use
my Prepayments to reduce the amount of Principal that I owe under this Note. However, the Note Holder may apply my
Prepayment to the accrued and unpaid interest on the Prepayment amount, before applying my Prepayment to reduce the
Principal amount of the Note. If I make a partial Prepayment, there will be no changes in the due date or in the amount of my
monthly payment unless the Note Holder agrees in writing to those changes. Should the Note Holder agree in writing to such
changes, my payments thereafter will be payable in substantially equal successive monthly installments.

5. LOAN CHARGES
     All agreements between Note Holder and me are expressly limited so that any interest, loan charges, or fees (other than
interest) collected or to be collected from me, any owner or the spouse of any owner of the property described above in
connection with the origination, evaluation, maintenance, recording, insuring or servicing of the Extension of Credit shall not
exceed, in the aggregate, the highest amount allowed by applicable law.
     If a law, which applies to this Extension of Credit and which sets maximum loan charges, is finally interpreted so that
the interest or other loan charges collected or to be collected in connection with this Extension of Credit exceed the permitted
limits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any sums already collected from me which exceeded permitted limits will be refunded to me. The Note Holder will
make this refund by making a payment to me. The Note Holder's payment of any such refund will extinguish any right
of action I might have arising out of such overcharge.
     It is the express intention of the Note Holder and me to structure this Extension of Credit to conform to the provisions of
the Texas Constitution applicable to extensions of credit as defined by Section 50(aX6), Article XVI of the Texas
Constitution. If, from any circumstance whatsoever, any promise, payment, obligation or provision of this Note, the Security
Instrument or any other loan document involving this Extension of Credit transcends the limit of validity prescribed by
applicable law, then such promise, payment, obligation or provision shall be reduced to the limit of such validity, or
eliminated as a requirement, if necessary for compliance with such law, and such document may be reformed by written
notice from the Note Holder without the necessity of the execution of any new amendment or new document by me.
     The provisions of this Section 5 shall supersede any inconsistent provision of this Note or the Security Instrument.

6. BORROWER'S FAILURE TO PAY AS REQUIRED
     (A) Late Charge for Overdue Payments
     If the Note Holder has not received the full amount of any monthly payment by the end of Fifteen calendar days after
the date it is due, I will pay a late charge to the Note Holder. The amount of the charge will be 5 % of my overdue payment
of principal and interest. I will pay this late charge promptly but only once on each late payment.
     (B) Default
     If I do not pay the full amount of each monthly payment on the date it is due, I will be in default.
     (C) Notice of Default
     If I am in default, the Note Holder may send me a written notice telling me that if I do not pay the overdue amount by a
certain date, the Note Holder may require me to pay immediately the full amount of Principal which has not been paid and all
the interest that I owe on that amount. That date must be at least 30 days after the date on which the notice is mailed to me or
delivered by other means. This Note may not be accelerated because of a decrease in the market value of the property
described above or because of the property owner's default under any indebtedness not evidenced by this Note or the
Security Instrument.
     (D) No Waiver By Note Holder
     Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
above, the Note Holder will still have the right to do so if I am in default at a later time.
     (E) Payment of Note Holder's Costs and Expenses
     If the Note Holder has required me to pay immediately in full as described above, the Note Holder will have the right to
be paid back by me for all of its costs and expenses in enforcing this Note to the extent not prohibited by applicable law,
including Section 50(a)(6) Article XVI of the Texas Constitution. Those expenses include, for example, reasonable
attorneys' fees. I understand that these expenses are not contemplated as fees to be incurred in connection with maintaining
or servicing this Extension of Credit.

7.   GIVING OF NOTICES

                                                                   Initials: fr
TEXAS HOME EQUITY NOTE (Fixed Rate-First Lien)-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT               Form 32443      I/01 (rev. 1/18)
                                                                                                                    (page 2 of 4 pages)
             Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 8 of 36



     Unless applicable law requires a different method, any notice that must be given to me under this Note will be given by
delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
Holder a notice of my different address.
     Any notice that must be given to the Note Holder under this Note will be given by delivering it or by mailing it by first
class mail to the Note Holder at the address stated in Section 3(A) above or at a different address if I am given a notice of that
different address. However, if the purpose of the notice is to notify Note Holder of failure to comply with Note Holder's
obligations under this Extension of Credit, or noncompliance with any provisions of the Texas Constitution applicable to
extensions of credit as defined by Section 50(a)(6), Article XVI of the Texas Constitution, then notice by certified mail is
required.

8.   OBLIGATIONS OF PERSONS UNDER THIS NOTE
     Subject to the limitation of personal liability described below, each person who signs this Note is responsible for
ensuring that all of my promises and obligations in this Note are performed, including the payment of the MI amount owed.
Any person who takes over these obligations is also so responsible.
     I understand that Section 50(a)(6)(C), Article XVI of the Texas Constitution provides that this Note is given without
personal liability against each owner of the property described above and against the spouse of each owner unless the owner
or spouse obtained this Extension of Credit by actual fraud. This means that, absent such actual fraud, the Note Holder can
enforce its rights under this Note solely against the property described above and not personally against any owner of such
property or the spouse of an owner.
    If this Extension of Credit is obtained by such actual fraud, I will be personally liable for the payment of any amounts
due under this Note. This means that a personal judgment could be obtained against me if I fail to perform my
responsibilities under this Note, including a judgment for any deficiency that results from Note Holder's sale of the property
described above for an amount less than is owing under this Note.
    If not prohibited by Section 50(a)(6)(C), Article XVI of the Texas Constitution, this Section 8 shall not impair in any
way the right of the Note Holder to collect all sums due under this Note or prejudice the right of the Note Holder as to any
promises or conditions of this Note.

9. WAIVERS
    I and any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor. "Presentment" means the right to require the Note Holder to demand payment of amounts due. "Notice of
Dishonor" means the right to require the Note Holder to give notice to other persons that amounts due have not been
paid.

10. SECURED NOTE
     In addition to the protections given to the Note Holder under this Note, the Security Instrument, dated the same date as
this Note, protects the Note Holder from possible losses which might result if I do not keep the promises which I make in this
Note. That Security Instrument describes how and under what conditions I may be required to make immediate payment in
full of all amounts I owe under this Note. Some of those conditions are described as follows:
           If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a
     natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
     Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this
     option shall not be exercised by Lender if such exercise is prohibited by Applicable Law.
           If Lender exercises this option, Lender shall give Borrower notice of acceleration. The notice shall provide a
     period of not less than 30 days from the date the notice is given in accordance with Section 14 within which
     Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the
     expiration of this period, Lender may invoke any remedies permitted by this Security Instrument without further
     notice or demand on Borrower.

11. APPLICABLE LAW
    This Note shall be governed by the law of Texas and any applicable federal law. In the event of any conflict between the
Texas Constitution and other applicable law, it is the intent that the provisions of the Texas Constitution shall be applied to
resolve the conflict. In the event of a conflict between any provision of this Note and applicable law, the applicable law shall
control to the extent of such conflict and the conflicting provisions contained in this Note shall be modified to the extent
necessary to comply with applicable law. All other provisions in this Note will remain fully effective and enforceable.

12. NO ORAL AGREEMENTS

                                                                   Initials:
TEXAS HOME EQUITY NOTE (Fixed Rate-First Lien)-Fannie Mae/Freddie Mac UNIFORM INSTR MENT                 Form 3244.1      1/01 (rev. 1/18)
                                                                                                                       (page 3 of 4 pages)
             Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 9 of 36



   THIS NOTE CONSTITUTES A "WRITTEN LOAN AGREEMENT" PURSUANT TO SECTION 26.02 OF THE
TEXAS BUSINESS AND COMMERCE CODE, IF SUCH SECTION APPLIES. THIS WRITTEN LOAN
AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.


WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED.

    [DO NOT SIGN IF THERE ARE BLANKS LEFT TO BE COMPLETED IN THIS DOCUMENT. THIS
    DOCUMENT MUST BE EXECUTED AT THE OFFICE OF TIIE LENDER, AN ATTORNEY AT LAW OR
    A TITLE COM ANY. YOU MUST RECEIVE A COPY OF THIS DOCUMENT AFTER YOU HAVE
    SIGNED IT



                                                         (Seal)                                                  (Seal)
ROWLAND ANDRADE                                      -Borrower                                               -Borrower



                                                         (Seal)                                                  (Seal)
                                                     -Borrower                                               -Borrower



                                                          (Seal)                                                 (Seal)
                                                     -Borrower                                               -Borrower




                                                                                            [Sign Original Only]


Loan Originator Organization: RECOVCO MORTGAGE MANAGEMENT, LLC, D/B/A SPROUT
MORTGAGE, A LIMITED LIABILITY CORPORATION; NMLSR ID: 1200721
Individual Loan Originator: PASQUALE ROBERTO; NMLSR ID: 1071633




                                                                   Initials: .1(1—
TEXAS HOME EQUITY NOTE (Fixed Rate-First Lien)-Fannie Mae/Freddie Mac UNIFORM INSTRUMENT   Form 3241.1      1/01 (rev. 1/18)
                                                                                                         (page 4 of 4 pages)
Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 10 of 36




                   Exhibit B
              Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 11 of 36
                2019112160                                        4                   efUt4al."

                ELECTRONICALLY RECORDED                          --4.,,..h.-        Laura Richard, County Clerk
                Official Public Records                           f,< 9             Fort Bend County Texas
                10/1/2019 3:29 PM                                                   Pages:     17          Fee: $ 77.00
After recording please rnail to:
RECOYCO MORTGAGE MANAGEMENT, LLC DBA SPROUT MORTGAGE
4600 FULLER DRIVE, SUITE 350
IRVING, TX 75038
Attn: Document Return




                                       !Space Above This Line for Recording Da ta.I

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY
REMOVE OR STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY
INSTRUMENT THAT TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER
OR YOUR DRIVER'S LICENSE NUMBER.

THIS SECURITY INSTRUMENT SECURES AN EXTENSION OF CREDIT THAT IS THE TYPE OF CREDIT
DEFINED BY SUBSECTION (a)(6) OF SECTION 50, ARTICLE XVI OF THE TEXAS CONSTITUTION.


          TEXAS HOME EQUITY SECURITY INSTRUMENT
                        (First Lien)
                                                                                           Loan Number:          8718

                                                                                           MERS Plume: II-888-679-6377

              This Security Instrument is not intended to finance Borrower's acquisition of the Property.

DEFINITIONS

Words used in multiple sections of this document arc defined below and other words are defined in Sections 3, 10. 12, 17. 19.
20 and 21. Certain rules regarding the usage of words used in this document are also provided in Section 15_

(A) "Security Instrument" means this document, which is dated SEPTEMBER 19, 2E9. together with all Riders to this
document.
(II) "Borrower" is ROWLAND ANDRADE AND SOLMAZ ANDRADE, HUSBAND AND W1FE. Borrower is the
grantor under this Security Instrument.
(C) "Lender" is RECOVCO MORTGAGE MANAGEMENT. LLC DBA SPROUT MORTGAGE. Lender is a
LIMITED LIABILITY CORPORATION organized and existing under the laws of DELAWARE. Lender's address is
4600 FULLER DRIVE, SUITE 350, IRVING., TX 75038. Lender includes any holder of the Note who is entitled to
receive payments under the Note.
(D) "Trustee" is THOMAS E BLACK, JR. Trustee's address is 2905 CORPORATE CIRCLE, FLOWER MOUND.
TX 75028.
(E) MERS" is Mortgage Electronic Registration Systems. Inc. MERS is a separate corporation that is acting solely as a
nominee for Lender and Lender's successors and assigns. MERS is the beneficiary under this Security Instrument.
NIERS is oreanized and existing under the laws of Delaware, and has an address and telephone number of P.O. Box 2026.
Flint, MI 48501-2026, tel. (888) 679-MERS.
(F) "Note" means the promissory note signed by Borrower and dated SEPTEMBER 19, 2019. The Note states that
Borrower owes Lender Four Hundred Fifty-Five Thousand And No/100 Dollars                      5455,000.00) plus interest.
Borrower has promised to pay this debt in regular Periodic Payments and to pay the debt in full not later than OCTOBER
 01, 2049.

                                                                               initials:                  '
TEXAS (MME EQ1.1111' SECtikfl INSTRITMEN'r (Firm 1.400-Fannie Mlie/Treddie Slay 1:K7FOR.14 INSTRUMENT         Form 3044.1 1/01 pr.:. 011181
                                                                                                                        (frgi,    14 rdite.0
                                 2019112160 Page 2 of 17
                Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 12 of 36




(G) "Property" means the property that is described below under the heading "Transfer of Rights in the Property
(H) "Extension of Credit" means the debt evidenced by the Note, as defined by Section 50(40). Article X VI of the Texas
Constitution and all the documents executed in connection with the debt
(I) "Riders" means all riders to this Security Instrument that arc executed by Sommer. The following riders are 10 be
executed by Borrower [check box as applicable]:
    0 Texas Home Equity Condominium Rider                                  0    Other:
    Ei Texas Home Equity Planned Unit Development Rider
    ❑ Adjustable Rate Rider
(J) - Applicable Law" means all controlling applicable federal. stale and local statutes. regulations, ordinances and
administrative rules and orders (that have the effect of law) as well as all applicable final. non-appealable judicial opinions.
(K) 'Community Association Dues, Fees. and A.ssessments" means all dues. fees, assessments and other charges that are
imposed on Borrower or the Property by a condominium association. homeowners association or similar organization.
(L) "Electronic Funds Transfer" means any transfer of funds. other than a transaction originated by check_ draft_ or similar
paper instrument. which is initiated through an electronic terminal. telephonic instrument. computer. or magnetic tape so as
to order. instruct. or authorize a financial institution io debit or credit an account. Such term includes, but is not limited to,
point-of-sale transfers. automated teller machine transactions. transfers initiated by telephone, wire transfers. and automated
c lead nghouse transfers.
(M)"Escrow hems" means those items that are described in Section 3.
(N) "Miscellaneous Proceeds" means any compensation. settlement. award of damages, or proceeds paid by any third party
(other than insurance proceeds paid under the coverages described in Section 5) for: (i) damage to. or destruction of, the
Property: (ii) condemnation or other taking of all or any part of the Property; (iii) conveyance in lieu of condemnation: or (iv)
misrepresentations of, or omissions as to, the value and/or condition of the Property.
(0) "Periodic Payment" means the regularly scheduled amount due for (i) principal and interest under the Note, plus (ii)
any amounts under Section 3 of This Security Instrument.
(F) "RESPA" means the Real Estate Settlement Procedures Act (12                   § 2601 et seq.) and its implementing regulation.
Regulation X (12 C.F.R. Part 1024). as they might be amended from time to time, or any additional or successor legislation
or regulation that governs the same subject matter. As used in this Security instrument. "RESPA" refers to all requirements
and restrictions that are imposed in regard le a "federally related mortgage loan" even if the Extension of Credit does not
qualify as a "federally related mortgage loan- under RESPA.
(Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that party has
assumed Borrower's obligations under the Note andlor this Security Instrument.

TRANSFER OF RIGHTS 1N THE PROPERTY

The beneficiary of this Security Instrument is MERS (solely as nominee for Lender and Lender's successors and assigns) and
the successors and assigns of MERS. This Security Instrument secures to Lender: (i) the repayment of the Extension of
Credit, and all extensions and modifications of the Note: and (ii) the performance of Borrower's covenants and agreements
under this Security Instrument and the Note. For This purpose. Borrower irrevocably grants and conveys to Trustee. in trust,
with power of sale. the following described Property located in the County of FORT BEND:

     LOT B, BLOCK 1, SIENNA VILLAGE OF DESTREHAN SECTION 9B, A SUBDIVISION IN FORT BEND
     COUNTY. TEXAS, ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN PLAT NO. 20170E163,
     MAP AND/OR PLAT RECORDS, FORT BEND COUNTY. TEXAS.




which currently has the address of 9414 PLAZA POINT DRIVE
                                                                                  [Street]
MISSOURI CITY                                            . Texas 77459                          ("Property Address"):
                          [City]                                           [Zip Code]

    TOGETHER WITH all the improvements now or hereafter erected on the Property, and all easements, appurtenances.
and fixtures now or hereafter a part of the Proper-r. All replacements and additio shall also be vered by this Security
                                                                     Initials:
 TEXAS rams. EQUITY SliCIURITY INSTRINIEN'r (Tim Lieol-Fsanie 711991Freddie Mar INIF(1111.91 INSTRUNIEXT   Form 3944.1 1101 (ncv. 03/151
                                                                                                                    'rap' ;' ,.+.1 rat-Ni
                                2019112160 Page 3 of 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 13 of 36



Instrument. All of the foregoing is referred to in this Security instrument as the "Propcety-: provided however. that if the
Property includes both homestead property and property that is not homestead property. the Property is limited solely to
homestead property in accordance with Section 50(06)( Hi, Article X V] of the Texas Constitution. If no part of the Property
is homestead property, the homestead protections of Section 50. Article XVI of the Texas C'onstitution arc not applicable to
this Extension of Credit. Borrower understands and agrees that MERS holds only legal title to the interests granted by
Borrower in this Security Instrument, but, if necessary to comply with law or custom, MERS (as nominee for Lender and
Lender's successors and assigns) has the right: to exercise any or all of those interests, including. but not limited to. the right
to foreclose and sell the Property: and to take any action required of Lender including, but not limited to, releasing and
canceling this Security Instrument_
     BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
and convey the Property and that the Property is unencumbered, except for encumbrances of record. Borrower warrants and
will defend generally the tide to the Property against all claims and demands_ subject to any encumbrances of record.

     Borrower and Lender covenant and agree as follows:
     1. Payment of Principal, Interest, Escrow Items, Sad Late Charges. Borrower shall pay when due the principal of,
and interest on. the debt evidenced by the Note and any late charges due under the Note. Borrower shall also pay funds Inr
Escrow Items pursuant to Section 3. Payments due under the Note and this Security Instrument shall be made in U.S.
currency. However. if any check or other instrument received by Lender as payment under the Note or this Security
Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments due under the Note and this
Security instrument be made in one or more of the following forms, as selected by Lender: (a) cash: (b) money order: (c)
certified check, bank check. treasurer's check or cashier's check, provided any such check is drawn upon an institution
whose deposits are insured by a federal agency. instrumentality, or entity; or (d) Electronic Funds Transfer.
     Payments are deemed received by Lender when received at the location designated in the Note or at such other location
as may be designated by Lender in accordance with the notice provisions in Section 14. Lender may return any payment or
partial payment if the payment or partial payments are insufficient to bring the Extension of Credit current. Lender may
accept any payment or partial payment insufficient to bring the Extension of Credit current. without waiver of any rights
hereunder or prejudice to its rights to refuse such payment or partial payment in the future. but Lender is not obligated to
apply such payments at the time such payments are accepted. If each Periodic Payment is applied as of its scheduled due
date. then Lender need not pay interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes
payment to bring the Extension of Credit current. If Borrower does not do so within a reasonable period of time, Lender
shall either apply such funds or return them to Borrower. If not applied or returned lo Borrower earlier. such funds may be
applied to the outstanding principal balance under the Note immediately prior to foreclosure without abandoning any
acceleration of the Note. No offset or claim which Borrower might have now or in the future against Lender shall relieve
Borrower from making payments due tinder the Note and this Security Instrument or performing the covenants and
agreements secured by this Security Instrument.
     2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments accepted and
applied by Lender shall be applied in the foilowing order of priority: (a) interest due under the Note: (b) principal due under
the Note: (c) amounts due under Section 3. Such payments shall be applied to each Periodic Payment in the order in which it
became due. Any remaining amounts shall be applied first to late charges, second to any other amounts due under this
Security Instrument, and then to reduce the principal balance of the Note.
     If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient amount to
pay any late charm due, the payment may be applied to the delinquent payment and the late charge. If more than one
Periodic Payment is outstanding, Lender may apply any payment received from Borrower to the repayment of the Periodic
Payments if, and to the extent that, each payment can be paid in full. To the extent that any excess exists after the payment is
applied to the full payment of one or more Periodic Payments, such excess may be applied to any late charges due.
 Voluntary prepayments shall be applied as described in the Note.
     Any application of payments. insurance proceeds, or Miscellaneous Proceeds to principal due under the Note shall not
extend or postpone the due date, or change the amount. oldie Periodic Payments.
     3. Funds for Escrow items. Borrower shall pay to Lender on the day Periodic Payments arc due under the Note, until
the Note is paid in full. a sum (the 'Funds- ) to provide for payment of amounts due for: (a) taxes and assessments and other
 items which can attain priority over this Security Instrument as a lien or encumbrance on the Property: (b) leasehold
payments or ground rents on the Property. if any: and (e) premiums for any and all insurance required by Lender under
 Section 5. These items are called "Escrow items.- At origination or at any time during the term of the Extension of credit,
Lender may require that Community Association Dues, Fees, and Assessments, if any. be escrowed by Borrower. and such
 dues, fees and assessments shall be an Escrow item, Borrower shall promptly furnish to Lender alt notices of amounts to be
 paid under this Section. Borrower shall pay Lender the Funds for Escrow items unl lender wares Borrower's obligation
                                                                          Initials:
TEXAS 110PAE EQUrrb- SECLiRITi COrntuNIENT (Find Lirol-Foonie Mit/Freddie Mac ENIFOR11 STRUN1ENI        Form 30141 UM. Inn_ Mil 8
                                                                                                                           1Jrugo,
                                                                                                                                  r
                               2019112160 Page 4 of 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 14 of 36



Co pay the Funds for any or all Escrow Items. Lender may waive Borrower's obligation to pay to Lender Funds for any or all
Escrow Items at any time. Any such waiver may only be in writing. in the event of such waiver, Borrower shall pay
directly. when and where payable. the amounts due for any Escrow items for which payment of Funds has been waived by
Lender and, if Lender requires. shall furnish to Lender receipts evidencing such payment within such time period as Lender
may require. Borrower's obligation to make such payments and to provide receipts shall for all purposes be deemed to be a
covenant and agreement contained in this Security Instrument. as the phrase "covenant and agreement" is used in Section 9.
If Borrower is obligated to pay Escrow Items directly. pursuant to a waiver. and Borrower fails to pay the amount due for an
Escrow Item, Lender may exercise its rights under Section 9 and pay such amount and Borrower shall then be obligated
under Section 9 to repay to Lender any such amount. Lender may revoke the waiver as to any or all Escrow items at any
time by a notice given in accordance with Section 14 and. upon such revocation, Borrower shall pay to Lender all Funds, and
in such amounts. that are then required under this Section 1
      Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds at the
time specified tinder RESPA and (b) not to exceed the maximum amount a lender can require under RESPA. Lender shall
estimate the amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow
Items or otherwise in accordance with Applicable Law.
      The Funds shall be held in an institution whose deposits are insured by a federal agency, instrumentality, or entity
(including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan Bank. Lender
shall apply the Funds to pay the Escrow Items no later than the lime specified under RESPA. Lender shall not charge
Borrower for holding and applying the Funds. annually analyzing the escrow account, or verifying the Escrow Items. unless
Lender pays Borrower interest on the Funds and Applicable Law permits Lender to make such a charge. Unless an
agreement is made in writing or Applicable Law requires interest to be paid on the Funds, Lender shall not be required to pay
Borrower any interest or earnings on the Funds. Borrower and Lender can agree in writing, however, that interest shall be
paid on the Funds. Lender shall give to Borrower, without charge, an annual accounting of the Funds as required by RESPA.
      If there is a surplus of Funds held in escrow. as defined under RESPA, Lender shall account to Borrower for the excess
funds in accordance with RESPA. If there is a shortage of Funds held in escrow, as defined under RESPA, Lender shall
notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make up the shortage in
accordance with RESPA, but in no more than twelve monthly payments. If there is a deficiency of Funds held in escrow, as
defined under RESPA. Lender shall notify Borrower as required by RESPA. and Borrower shall pay to Lender the amount
necessary to make up the deficiency in accordance with RESPA, but in no more than twelve monthly payments.
      Upon payment in full of all sums secured by this Security Instrument. Lender shall promptly refund to Borrower any
Funds held by Lender.
      4. Charges; Liens. Borrower shall pay all taxes, assessments, charges. fines, and impositions attributable to the
Property which can attain priority over this Security instrument, leasehold payments or ground rents on the Property, if any,
and Community Association Dues, Fees. and Assessments. if any. To the extent that these items are Escrow Items, Borrower
 shall pay them in the manner provided in Section 3.
      Borrower shall promptly discharge any lien which has priority over this Security Instrument unless Borrower: (a) agrees
in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only so long as
Borrower is performing such agreement: (b) contests the lien in good faith by, or defends against enforcement of the lien in.
 legal proceedings which in Lender's opinion operate to prevent the enforcement of the lien while those proceedings are
 pending. but only until such proceedings are concluded; or (c) secures from the holder of the lien an agreement satisfactory to
Lender subordinating the lien to this Security Instrument. If Lender determines that any part of the Property is subject to a
 lien which can attain priority over this Security Instrument. Lender may give Borrower a notice identifying the lien. Within
  10 days of the date on which that notice is given. Borrower shall satisfy the lien or take one or more of the actions set forth
 above in this Section 4.
      Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting service used by
 Lender in connection with this Extension of Credit.
       S. Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the Property
 insured against loss by fire, hazards included within the term - extended coverage." and any other hazards including. but not
 limited to. earthquakes and floods, for which Lender requires insurance. This insurance shall be maintained in the amounts
 (including deductible levels) and for the periods that Lender requires. What Lender requires pursuant to the preceding
 sentences can change during the term of the Extension of Credit. The insurance carrier providing the insurance shall be
 chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which right shall not be exercised
 unreasonably. Lender may require Borrower to pay, in connection with this Extension of Credit. either; (a) a one-time
 charge for flood zone determination. certification and tracking services: or (b) a one-time charge for flood zone determination
  and certification services and subsequent charges each time remappings or similar changes occur which reasonably might
  affect such determination or certification. Borrower shall also be responsible for e payment of any fees imposed by the
                                                                         Initials: I              I-

TEXAS nOME EQUITY SE:114.1TV INSTRIiMEN'i Oirsi I irn )-Famnic MaelFreddk Mac UNIFORM ViStItUNtENT     Form 3644.1 trcn (rev. (1XI
                                                                                                                 /(00 J of 1-0 rages)
                               2019112160 Page 5 ❑f 17
              Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 15 of 36



Federal Emergency Management Agency in connection w ithi the re' icw of any flood zone determination resulting from an
objection by Borrower.
      I r Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage. at Lender's
option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount of coveraee.
Therefore. such coverage shall cover Lender, but might or might not protect Borrower. Borrower's equity in the Properly, or
the contents of the Property, against any risk. hazard or liability and might provide greater or lesser coverage than was
previously in effect. Borrower acknowledges that the cost of the insurance coverage so obtained might significantly exceed
the cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section 5 shall
become additional debt of Borrower secured by this Security Instrument. These amounts shall hear interest at the Note rate
from the date of disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
payment.
      Alf insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to disapprove
such policies. shall include a standard mortgage clause. and shall name Lender as mortgagee and/or as an additional loss
payee. Lender shall have the right to hold the policies and renewal certificates. If Lender requires. Borrower shall promptly
give to Lender all receipts of paid premiums and renewal notices. if Borrower obtains any form of insurance coverage, not
otherwise required by Lender. for damage to. or destruction of. the Property, such policy shall include a standard rnoneaee
clause and shall name Lender as mortgagee and/or as an additional loss payee.
      In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make proof of
loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any insurance proceeds,
whether or not the underlying insurance was required by Lender, shall be applied to restoration or repair of the Property. if
the restoration or repair is economically feasible and Lender's security is not lessened. ❑uring such repair and restoration
period. Lender shall have the right to hold such insurance proceeds until Lender has had an opportunity to inspect such
Property to ensure the work has been completed to Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series of progress
payments as the work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on
such insurance proceeds. Lender shall not be required to pay Borrower any interest or earnings on such proceeds. Fees for
public adjusters, or other third parties. retained by Borrower shall not be paid out of the insurance proceeds and shall be the
sole obligation of Borrower. If the restoration or repair is nut economically feasible or Lender's security would be lessened.
the insurance proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower_ Such insurance proceeds shall be applied in the order provided for in Section 2.
      If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and related
matters. If Borrower does not respond within 30 days to a notice from Lender that the insurance carrier has offered to settle a
claim, then Lender may negotiate and settle the claim. The 30-day period will begin when the notice is given. In either
event. or if Lender acquires the Property under Section 21 or otherwise. Borrower hereby assigns to Lender (a) Borrower's
rights to any insurance proceeds in an amount not to exceed the amounts unpaid under the Note or this Security Instrument,
and (b) any other of Borrower's rights (other than the right to any refund or unearned premiums paid by Borrower) under all
 insurance policies covering the Property, insofar as such rights are applicable to the coverage of the Property. Lender may
use the insurance proceeds either to repair or restore the Property or to pay amounts unpaid under the Note or this Security
Instrument, whether or not then due.
      6. Occupancy. Borrower now occupies and uses the Property as Borrower's Texas homestead and shall continue to
occupy the Property as Borrower's Texas homestead for at least one year after the date of this Security Instrument, unless
Lender otherwise agrees in writing_ which consent shall not he unreasonably withheld, or unless extenuating circumstances
exist which are beyond Borrower's control.
      7. Preservation, Maintenance and Protection of the Properly; Inspections. Borrower shall not destroy. damage or
 impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or not Borrower is residing
in the Property. Borrower shall maintain the Property in order to prevent the Property from deteriorating or decreasing in
 value due to its condition. Unless it is determined pursuant to Section 5 that repair or restoration is not economically
feasible. Borrower shall promptly repair the Property if damaged to avoid flintier deterioration or damage. If insurance or
condemnation proceeds are paid in connection with damage to. or the taking of, the Property, Borrower shall be responsible
 for repairing or restoring the Property only if Lender has released proceeds for such purposes. Lender may disburse proceeds
 for the repairs and restoration in a single payment or in a series of progress payments as the work is completed. If the
 insurance or condemnation proceeds are not sufficient to repair or restore the Property. Borrower is not relieved of
Borrower's obligation for the cnmpletion of such repair or restoration.
      Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable cause, Lender
 may inspect the interior oldie improvements on the Property. Lender shall give Borrower notice at the time of or prior to
 such an interior inspection specifying such reasonable cause.
                                                                       Initials:
TEXAS HOME EQLTri SECtiRrri INSTRI7MKNT IFirct Ling-Fannie Ala riFnadir mar UNIFORM iss.rntimENT     Porn 3044.1 101 Inc. (WM
                                                                                                              rms. ' qf 14 ihzgesi
                                2019112160 Page 6 ❑f 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 16 of 36



     8. Borrower's Loan Application. l3orrowcr's actions shall constitute actual fraud under Section 50(a)(6)(c). Article
XVI of the Texas Constitution and Borrower shall he in default and may be held personally liable for the debt evidenced by
the Note and this Security Instrument if. during the Loan application process. Borrower or ally persons or entities acting at
the direction of Borrower or with Borrower's knowledge or consent gave materially false. misleading. or inaccurate
information or statements to Lender (or failed to provide Lender ►with material information) in connection with the Loan or
any other action or inaction that is determined to be actual fraud. Material representations include, but are not limited to,
representations concerning Borrower's occupancy of the Property as a Texas homestead. the representations and warranties
contained in the Texas }tome Equity Affidavit and Agreement. and the execution of an acknowledgment of fair market value
of the property as described in Section 27.
     9. Protection of Lender's interest in the Property and Rights Under this Security Instrument. if (a) Borrower
fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a legal proceeding that miehi
significantly affect Lender's interest in the Property acid/❑r rights under this Security Instrument (such as a proceeding in
bankruptcy. probate. for condemnation or forfeiture, for enforcement of a lien which may attain priority over this Security
Instrument or to enforce laws or regulations). or (c) Borrower has abandoned the Property, then Lender may do and pay for
whatever is reasonable or appropriate to protect Lender's interest in the Property and rights under this Security Instrument,
including protecting and/or assessing the value of the Property. and securing and/or repairing the Property. Lender's actions
can include, but are not limited to: (a) paying any sums secured by a lien which has priority over this Security Instrument:
(b) appearing in court; and (c) paying reasonable attorneys' fees to protect its interest in the Property and/or rights under this
Security Instrument. including its secured position in a bankruptcy proceeding. Securing the Property includes, but is not
limited to. entering the Property to make repairs, change locks, replace or board up doors and windows. drain ►water from
pipes. eliminate building or other code violations or dangerous conditions, and have utilities turned en or off. Although
Lender may take action under this Section 9. Lender does not have to do so and is not under any duty or obligation to do so.
It is agreed that Lender incurs n❑ liability for not taking any or all actions authorized under this Section 9. No powers are
granted by Borrower to Lender or Trustee that would violate provisions of the Texas Constitution applicable to Extensions of
Credit as defined by Section 50(a)(6). Article XVI of the Texas Constitution or other Applicable Law.
      Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
Security Instrument. These amounts shall bear interest at the Note rate from the date of disbursement and shall be payable.
with such interest, upon notice from Lender to Borrower requesting payment.
     If this Security Instrument is on a leasehold. Borrower shall comply with all the provisions of the lease. If Borrower
acquires fee title to the Property. the leasehold and the fee title shall not merge unless Lender agrees to the merger in writing.
      10. Assignment of Miscellaneous Proceeds; Forfeiture. Ail Miscellaneous Proceeds are hereby assigned to and shall
be paid to Lender.
      if the Property is damaged. such Miscellaneous Proceeds shall be applied to restoration or repair of the Property. if the
restoration or repair is economically feasible and Lender's security is not lessened. During such repair and restoration
 period. Lender shall have the right to hold such Miscellaneous Proceeds until Lender has had an opportunity t❑ inspect such
Property to ensure the work has been completed to Lender's satisfaction. provided that such inspection shall be undenakcn
 promptly. Lender may pay for the repairs and restoration in a single disbursement or in a series of progress payments as the
 work is completed. Unless an agreement is made in writing or Applicable Law requires interest to be paid on such
Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or earnings on such Miscellaneous
Proceeds. If the restoration or repair is not economically feasible or Lender's security would be lessened, the Miscellaneous
 Proceeds shall be applied to the sums secured by this Security Instrument. whether or not then due. with the excess. if any.
 paid to Borrower. Such Miscellaneous Proceeds shall be applied in the order provided for in Section 2.
      in the event of a total taking. destruction, or loss in value of the Property, the Miscellaneous Proceeds shall be applied to
 the sums secured by this Security instrument. whether or not then due, with the excess, if any. paid to Borrower.
      In the event of a partial taking, destruction. ❑r loss in value of the Property in which the fair market value of the Property
 immediately before the partial taking. destruction. or loss in value is equal to or greater than the amount of the sums secured
 by this Security Instrument immediately before the partial taking. destruction. or loss in value, unless Borrower and Lender
 otherwise agree in writing, the sums secured by this Security Instrument shall be reduced by the amount of the Miscellaneous
 Proceeds multiplied by the following fraction: (a) the total amount of the sums secured immediately before the partial taking,
 destruction, or loss in value divided by (b) the fair market value of the Property immediately before the partial taking.
 destruction, or loss in value. Any balance shall be paid to Borrower.
      in the event Ma partial taking, destruction. or loss in value of the Property in which the fair market value of the Property
 immediately before the partial taking. destruction, or loss in value is less than the amount of the sums secured immediately
 before the partial taking. destruction, or loss in value, unless Borrower and Lender otherwise agree in writing. the
 Miscellaneous Proceeds shall be applied to the sums secured by this Security, Instrument whether or not the sums are then
 due.
                                                                           Initials:
 TEXAS HOME EQ um SECURITY U4STRUMENT IFIrst Cleat-Faank• MaciFreldie Mae UNIFORM LNSTKUHENT             Fann .30-14.1 1/01 I rA%. utnxl
                                                                                                                    (pivy 6nrr4 tiro'.!
                                2019112160 Page 7 ❑f 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 17 of 36



      I ithe Property is abandoned by Borrower. or if, after notice by Lender to Borrower that the Opposing Party (as defined
 in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to Lender within 30
days after the date the notice is given. Lender is authorized to collect and apply the Miscellaneous Proceeds either to
restoration or repair of the Property or to the sums secured by this Security Instrument. whether or not then due. —Opposing
 Party- means the third party that owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of
action in regard to Miscellaneous Proceeds.
      Borrower shall he in default if any action or proceeding which is not commenced as a result of Borrower's default under
other indebtedness not secured by a prior valid encumbrance against the homestead. whether civil or criminal, is begun that.
 in Lender's judgment. could result in forfeiture of the Property or other material impairment of Lender's interest in the
 Property or rights under this Security Instrument. Borrower can cure such a default and, if acceleration has occurred.
reinstate as provided in Section 18, by causing the action or proceeding to be dismissed with a ruling that, in Lender's
judgment, precludes forfeiture of the Property or other material impairment of Lenders interest in the Property or rights
under this Security instrument. The proceeds of any award or claim for damages that are auributabLe to the impairment of
Lender's interest in the Property are hereby assigned and shall be paid to Lender,
      All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be applied in the order
provided for in Section 2.
      11.. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in interest of Borrower shall not operate to release the liability of Borrower or any Successors in Interest of
Borrower. Lender shall not be required to commence proceedings against any Successor in interest of Borrower or to refuse
to extend time for payment or otherwise modify amortization of the sums secured by this Security Instrument by reason of
any demand made by the original Borrower or any Successors in interest of Borrower. Any forbearance by Lender in
exercising any right or remedy including, without limitation. Lender's acceptance of payments from third persons, entities or
Successors in Interest of Borrower or in amounts less than the amount then due, shall not be a waiver of or preclude the
exercise of any right or remedy.
      12. Joint and Several Liability; Security Instrument Execution; Successors and Assigns Bound_ Borrower
covenants and agrees that Borrower's obligations and liability shall be joint and several. However, any person who signs this
 Security Instrument but does not execute the Note: (a) is signing this Security instrument only to mortgage. grant and
convey the person's interest in the Property under the terms of this Security Instrument and to comply with the requirements
of Section 50(a)(6)(A), Article XVI of the Texas Constitution: (b) is not obligated to pay the sums secured by this Security
Instrument and is not to be considered a guarantor or surety: (c) agrees that this Security Instrument establishes a voluntary
 lien on the homestead and constitutes a written agreement evidencing the person's consent to such lien; and (d) agrees that
 Lender and Borrower can agree to extend. modify_ forbear or make any accommodations with regard to the tenns of the
 Note. Borrower further represents, covenants, and agrees that each owner of the Property and each owner's spouse has
 consented to the voluntary lien on the homestead that is being established by this Security instrument.
      Subject to the provisions of Section 17. any Successor in Interest of Borrower who assumes Borrower's obligations
 under this Security instrument in writing, and is approved by Lender, shall obtain ail of Borrower's rights and benefits under
 this Security Instrument. Borrower shall not be released from Borrower's obligations and liability under this Security
Instrument unless Lender agrees to such release in writing. The covenants and agreements of this Security instrument shall
 bind (except as provided in Section 19) and benefit the successors and assigns of Lender.
      13. Extension of Credit Charges. Lender may charge Borrower fees for services performed in connection with
 Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument,
 including, but not limited to, attorneys' fees, property inspection and valuation fees. In regard to any other fees. the absence
 of express authority in this Security Instrument to charge a specific fee to Borrower shall not be construed as a prohibition on
 the charging of such fee. Lender may not charge fees that are expressly prohibited by this Security Instrument or by
 Applicable Law.
      If the Extension of Credit is subject to a law which sets a limit on the amount of Extension of Credit charges, then all
 agreements between Lender and Borrower are expressly limited so that any Extension of Credit charges collected or to be
 collected (other than interest, bona fide discount points used to buy down the interest rate, and any excluded charges listed in
 Section 50(a)46)(ES(i)-(iv) of the Texas Constitution) from Borrower, the owner of the Property. or the owner's spouse in
 connection with the origination. evaluation. maintenance. recording. insuring or servicing of the Extension of Credit are
 hereby amended so that such charges do not exceed. in the aggregate, the highest amount allowed by Applicable Law. If it is
  finally adjudicated by a court of last resort that the amount or such Extension of Credit charges exceeds the permitted limit.
  then: (at any sums already collected from Borrower which exceeded the permitted limit will be refunded to Borrower, and
 (bp any sums yet to be collected from Borrower which exceed the permitted limit are hereby waived by Lender_ Lender will
  make any refund required by this section by either making a payment to Borrower oj by creditinghe refund amount to the


TEXAS HOME CIOTTI SECURITY INSTRI'MENTIFIrst 1.40-Fannie MaefFreildie Mae UNIFORM INSTRUMENT           Form 311141,1 1/1/11m.111/181.
                                                                                                                  Tow 7,144me9
                                2019112160 Page 8 ❑f 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 18 of 36



balance due on the Extension of Credit. Borrower acknowledges that there may be a bona fide dispute with regard to
 whether such Extension of Credit charges exceed in the aggregate a permitted limit and agrees that Lender will not have
received adequate notice that such Extension of Credit charges exceed the permitted limit, and will have no obligation to
refund any excess, unless and until that fact has been finally adjudicated by a court of last resort. The Lender's payment or
credit of any such refund will extinguish any right of action or defense to foreclosure Borrower might have arising out
of such overcharge.
      This Section 13 will supersede any inconsistent provision of the Note Of this Security Instrument.
      14. Notices. Ali notices given by Borrower or Lender in connection with this Security Instrument must be in writing.
Any notice to Borrower in connection with this Security Instrument shall be deemed to have been given to Borro►er when
mailed by first class mail or when actually delivered to Borrower's notice address if sent by other means_ Notice to any one
Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice address
shall be the Property Address unless Borrower has designated a substitute notice address by notice to Lender. Borrower shall
promptly notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's change of
address, then Borrower shall only report a change of address through that specified procedure. There may be only one
designated notice address under this Security Instrument at any one time. Any notice to Lender shall be given by delivering
it ❑r by mailing it by first class mail (but, by certified mail if the notice is given pursuant to Section 19) to Lender's address
stated herein unless Lender has designated another address by notice to Borrower. Any notice in connection with this
Security instrument shall not be deemed to have been given to Lender until actually received by Lender. If any notice
required by this Security instrument is also required under Applicable Law. the Applicable Law requirement will satisfy the
corresponding requirement under this Security Instrument,
     15. Governing Law; Severability; Rules of Construction. This Security instrument shall be governed by federal law
and the laws of Texas_ All rights and obligations contained in this Security Instrument are subject to any requirements and
limitations of Applicable Law. Applicable Law might explicitly or implicitly allow the parties to agree by contract or it might
be Skill, but such silence shall not be construed as a prohibition against agreement by contract. In the event that any
provision or clause of this Security instrument or the Note conflicts with Applicable Law, such conflict shall not affect other
provisions of this Security Instrument ar the Note which can be given effect without the conflicting provision.
     As used in this Security Instrument: (a) words of the masculine gender shall mean and include corresponding neuter
words or words of the feminine gender: (II) words in the singular shall mean and include the plural and vice versa: and (c) the
word "may" gives sole discretion without any obligation to take any action.
     16. Borrower's Copies. At the time the Extension of Credit is made. Borrower shall receive a copy of the final loan
application and all executed documents signed by Borro►er at closing related to the Extension of Credit.
      17. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 17, "Interest in the
Property" means any legal or beneficial interest in the Property, including. but not limited to. those beneficial interests
transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement. the intent of which is the
transfer of title by Borrower at a future date to a purchaser.
     If all or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower is not a natural
person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent, Lender may
require immediate payment in full of all sums secured by this Security Instrument. However, this option shall not be
exercised by Lender if such exercise is prohibited by Applicable Law,
      If Lender exercises this option. Lender shall give Borrower notice of acceleration. The notice shall provide a period of
not less than 30 days from the date the notice is given in accordance with Section 14 within which Borrower must pay all
sums secured by this Security Instrument. if Borrower fails to pay these sums prior to the expiration of this period, Lender
may invoke any remedies permitted by this Security Instrument without further notice Of demand on Borrower_
      18. Borrower's Right to Reinstate After Acceleration. If Borrower meets certain conditions. Borrower shall have the
right to have enforcement of this Security Instrument discontinued at any time prior to the earliest of: (a) five days before
sale of the Property pursuant to any power of sale contained in this Security Instrument: (b) such other period as Applicable
Law might specify for the termination of Borrower's right to reinstate: or (c) entry of a judgment enforcing this Security
Instrument_ Those conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
Instrument and the Note as if no acceleration had occurred; (b) cures any default of any otl►er ►covenants or agreements; (c)
pays all expenses, insofar as allowed by Section 50(a)(6). Article XVI of the Texas Constitution, incurred in enforcing this
Security instrument. including. but not limited to. reasonable anomeys' fees_ property inspection and ►valuation fees. and
other fees incurred for the purpose of protecting Lender's interest in the property and rights under this Security Instrument;
and (d) takes such action as Lender may reasonably require to assure that Lender's interest in the Propeny and rights under
this Security Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument. shall continue
 unchanged. Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the following
forms, as selected by Lender: (a) cash; Os) money order: (c) certified check, bank eh         treasurer's heck or cashier's check.
                                                                         Initials:
TEXAS ROME EQUITY SEV11LITY     tNsTuustENT (First Lien)-Fansie MadFreddie Mae UNIFORM INgTRUMENT       Fenn 30U.1 1/01 (rev_ Oing)
                                                                                                                 (my A     14 Mgc•Xj
                               2019112160 Page 9 of 17
              Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 19 of 36



provided any such check is drawn upon an institution whose deposits are insured by a federal agency. instrumentality or
entity; or Id) Electronic Funds Transfer. 'pon reinstatement by narrower. this Security Instrument and obligations secured
hereby shall remain fully effective as if no acceleration had occurred, However. this right to reinstate shall not apply in the
case of acceleration under Section 17.
     19. Sale of Note; Change of Loan Servicer; Notice of                  Lender's Right-to-Comply. The Note or a partial
interest in the Note (together with this Security Instrument) ran he sold one or more times without prior notice to Borrower.
A safe might result in a change in the entity (known as the "'Loan Service') that collects Periodic Payments due under the
Note and this Security Instrument and performs other niortgag,e loan servicing obligations under the Note. this Security
instrument and Applicable Law. There also might be one or more changes of the Loan Servicer unrelated to a sale of the
Note. If there is a change of the Loan Servicer, Borrower will be given written notice of the change which will state the
name and address of the new Lean Servicer, the address to which payments should be made and any other information
RESPA requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter the Extension of Credit
is serviced by a Loan Servicer oilier than the purchaser of the Note_ the mortgage loan servicing obligations to Borrower will
remain with the Loan Servicer or be transferred to a successes Loan Servicer and are not assumed by the Note purchaser
unless otherwise provided by the Note purchaser.
     Neither Borrower nor Lender may commence_ join. or be joined to any judicial action (as either an individual litigant or
the member of a class) that arises from the other party's actions pursuant to this Security Instrument or that alleges that the
other party has breached any provision of. or any duty owed by reason of. this Security instrument. until such Borrower or
Lender has notified the other party (with such notice given in compliance with the requirements of Section 14) of such
alleged breach and afforded the other party hereto a reasonable period after the giving of such notice to take corrective
action. If Applicable Law provides a time period which must elapse before certain action can be taken. that time period will
be deemed to be reasonable for purposes of this paragraph. For example. Section 50(aX6)(Q)(x). Article XVI of the Texas
Constitution, generally provides that a lender has 60 days to comply with its obligations under the extension of credit after
being notified by a borrower of a failure to comply with any such obligation. The notice of acceleration and opportunity to
cure given to Borrower pursuant to Section 21 and the notice of acceleration given to Borrower pursuant to Section 17 shall
be deemed to satisfy the notice and opportunity to take corrective action provisions of this Section 19.
     it is Lender's and Borrower's intention to conform strictly to provisions of the Texas Constitution applicable to
Extensions of Credit as defined by Section 50(0(6), Article XV] of the Texas Constitution.
     All agreements between Lender and Borrower are hereby expressly limited so that in no event shall any agreement
between Lender and Borrower, or between either of them and any third party, be construed to limit Lender's right or time
period to correct any failure to comply with the provisions of Section 50(a)(6), Article XVI of the Texas Constitution to the
fullest extent allowed by Applicable Law. As a precondition to taking any action premised on a failure of Lender to comply
with its obligations under the Extension of Credit. Borrower will advise Lender of the noncompliance by a notice given as
required by Section 14. and will give Lender at least 60 days after such notice has been received by Lender to comply.
Except as otherwise required by Applicable Law, Lender shall forfeit all principal and interest of the Extension of-Credit only
if: (a) Lender receives said notice, the failure to comply may be corrected by one of the methods set forth in Section
.50(a)(6XQ)(x), Article XVI of the Texas Constitution. and Lender fails to correct the failure to comply within sixty 160) days
after it receives said notice; (b) the Extension of Credit is made by a person other than a person described under Section
50Ia)(6XP). Article XVI of the Texas Constitution; or (e) each owner of the Property and each owner's spouse has not
consented to the lien established by this Security Instrument and each owner and each owner's spouse who did not initially
consent does not subsequently consent. Borrower will cooperate in reasonable efforts to correct any failure by Lender to
comply with Section 50(a)(6). Article XVI of the Texas Constitution, including in reasonable efforts to obtain the subsequent
consent of any owner or owner's spouse who does not initially consent to the lien established by this Security Instrument.
      In the event that. for any reason whatsoever. any obligation of Borrower or of Lender pursuant to the terms or
 requirements hereof or of any other loan document shall be construed to violate any of the provisions of the Texas
Constitution applicable to Extensions of Credit as defined by Section 50(aX6). Article XVI of the Texas Constitution. then
any such obligation shall be subject to the provisions of this Section 19. and the document may be reformed. by written
 notice or written acknowledgment from Lender, without the necessity of the execution of any amendment or new document
 by Borrower, so that Borrower's or Lender's obligation shall be modified to eon form to the Texas Constitution. and in no
event shall Borrower or Lender be obligated to perform any act. or be bound by any requirement which would conflict
therewith.
      It is the express intention of Lender and Borrower to structure this Extension of Credit to conform to Applicable Law
and. specifically, to the provisions of the Texas Constitution applicable to Extensions of Credit as defined by Section
 50(a116), Article XVI of the Texas Constitution. If. from any circumstance whatsoever, any promise. payment. obligation or
 provision of the Note. this Security Instrument or any other loan document involving this Extension of Credit transcends the
 limit of validity prescribed by Applicable Law or does not comply with Seca              50(a(6), Article XVI of the Texas
                                                                             Initials:
TExAs ROME EQUITY SIX-111(1TV   INS'TRUMINT (First Livill-FFinilic Ntav/Freticlic, 7,120 UNIFORM INSTRUMENT   Form 3144.1 1/01 (rev. 01)18.1
                                                                                                                        iper4E• 9 4+,1 prigeo
                               2019112160 Page 10 of 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 20 of 36



Constitution. then any such promise, payment, obligation or provision is hereby reduced to the limit of such validity.
eliminated as a requirement if necessary for compliance with such law, or reformed if necessary to comply with such law
without the necessity of the execution of any amendment or the delivery of any oilier document by Borrower or Lender.
     Lender's right-to-comply as provided in this Section 19 shall survive the payoff of the Extension of Credit The
provision of this Section 19 will supersede any inconsistent provision of the Note or this Security Instrument.
     20. Illozardous Substances. As used in this Section 20: (a) "Hazardous Substances" are those substances defined as
toxic ur hazardous substances. pollutants, or wastes by Environmental Law and the following substances: gasoline_ kerosene,
other flammable or toxic petroleum products, toxic pesticides and herbicides, volatile solvents, materials containing asbestos
or formaldehyde. and radioactive materials; (b) "Environmental Law" means federal laws and laws of the jurisdiction where
the Property is !mated that relate to health, safety or environmental protection; (c) "Environmental Cleanup" includes any
response action. remedial action, or removal action, as &lined in Environmental Law: and (d) an - Environmental Condir ion"
means a condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.
     Borrower shall not cause or permit the presence, use. disposal. storage, or release of any Hazardous Substances. or
threaten to release any Hazardous Substances. on or in the Property. Borrower shall not do, nor allow anyone else to do,
anything affecting the Property (a) that is in violation of any Environmental Law. (b) which creates an Environmental
Condition, or (c) which, due to the presence, use, or release of a Hazardous Substance, creates a condition that adversely
affects the value of the Property. The preceding two sentences shall not apply to the presence, use, or storage on the Properly
of small quantities of Hazardous Substances that are aenerally recognized to be appropriate to normal residential uses and to
maintenance of the Property (including, but not limited to. hazardous substances in consumer products).
     Borrower shall promptly give Lender written notice of (a) any investigation. claim, demand, lawsuit or other action by
any governmental or regulatory agency or private party involving the Property and any Hazardous Substance or
Environmental Law of which Borrower has actual knowledge. (b) any Environmental Condition, including but not limited to.
any spilling, leaking, discharge. release or threat of release of any Hazardous Substance. and tc) any condition caused by the
presence. use or release of a I hazardous Substance which adversely' affects the value of the Property. if Borrower learns, or is
notified by any governmental or regulatory authority, or any private party, that any removal or other remediation of any
Hazardous Substance affecting the Property is necessary. Borrower shall promptly take all necessary remedial actions in
accordance with Environmental Law. Nothing herein shall create any obligation on Lender for an Environmental Cleanup
     21. Acceleration; Remedies. Lender shall give notice to Borrower prior to acceleration following Borrower's
breath of any covenant or agreement in this Security Instrument (but not prior to acceleration under Section 17
unless Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the action required to cure
the default; (c) a date, not less than 30 days from the date the notice is given to Borrower, by which the default must
be cured; and (d) that failure to cure the default on or before the dale specified in the notice will res u It in acceleration
of the sums secured by this Security Instrument and sale of the Property. The notice shall further inform Borrower
or the right to reinstate after acceleration and the right to bring a court action to assert the non-existence of a default
or any tither defense of Borrower to acceleration and sale. if the default is not cured on or before the date specified in
the notice, Lender at its option may require immediate payment in full of all sums secured by this Security
Instrument without further demand and may invoke the power of sale and any other remedies permitted by
Applicable Law. Insofar as allowed by Section 50(n)(6), Article XVI of the Texas Constitution, Lender shall be
entitled to collect all expenses incurred in pursuing the remedies provided in this Section 21, including, but not limited
to, court costs, reasonable attorneys' fees and costs of title evidence.
     The lien evidenced by this Security instrument may be foreclosed upon only by a court order. Lender may, at its
option, follow any rules of civil procedure promulgated by the Texas Supreme Court for expedited foreclosure
proceedings related to the foreclosure of liens under Section 50(a)(6), Article XVI of the Texas Constitution ("Rules"),
as amended from time to time, which are hereby incorporated by reference. The power of sale granted herein shall be
exercised pursuant to such Rules, and Borrower understands that such power of sale is not a confession of judgment
 or a power of attorney to confess judgment or to appear for Borrower in a judicial proceeding,
      22. Power of Sale. It is the express intention of Lender and Borrower that Lender shall have a fully enforceable lien on
 the Property. It is also the express intention of Lender and Borrower that Lender's default remedies shall include the most
expeditious means of foreclosure available by law. Accordingly. Lender and '1rustee shall have all the powers provided
herein except insofar as may be limited by the Texas Supreme Court. To the extent the Rules do not specify a procedure for
the exercise of a power of sale, the following provisions of this Section 22 shall apply. if Lender invokes the power of sale.
Lender, its designee. or Trustee shall give notice of the date, time, place and terms of sale by posting and filing the notice as
provided by Applicable Law. Lender or its designee shall mail a copy of the notice of sale to Borrower in the manner
prescribed by Applicable Law. Sale shall he public occurring between the hours of 10 a.m. and 4 p.m. on a date and at a
location perniitted by Applicable Law. The time of sale must begin at the time stated in the notice of sale or not later than
three hours after the stated lime. Borrower authorizes Trustee lo sell the Property        the highest bidder for cash in one or
                                                                                    ali tte.
                                                                        Initials;
TEXAS liOME i_QL'ITY SECURITV INSTRUMENT (Firm Lino-Fannie Mae/Freddie Mae UNIFORS1 DISTRUMIN'E        Fans 3114.1 1/01 Ire,. OMR'
                                                                                                                Owe /0 4'14 pegex•
                               2019112160 Page 11 of 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 21 of 36



more parcels and in any order Trustee determines. Lender or its designee may purchase the Property at any sale. In the event
of any conflict between such procedure arid the Rules, the Rules shall prevail, and this provision shall autontatically be
reformed to the ex-tent necessary to comply.
      Trustee shall deliver to the purchaser who acquires title to the Property pursuant to the foreclosure of the lien a Trustee's
deed conveying indefeasible title to the Property with covenants of general warranty front Borrower. Borrower covenants
and agrees to defend generally the purchaser's title to the Properly against all claims and demands. The recitals in the
Trustee's deed shall be prima facie evidence of the truth of the statements made therein. Trustee shall apply the proceeds of
the sale in the following order: (a) to all expenses or the salt, including, but not limited to, court costs and reasonable
Trustee's and attorneys' fees; llst to all sums secured by this Security instrument; and (c) any excess to the person or persons
legally entitled to it.
      If the Property is sold pursuant to this Section 22, Borrower or any person holding possession of the Property through
Borrower shall immediately surrender possession of the Property to the purchaser at that sale. If possession is not
surrendered. Borrower or such person shall be a tenant at sufferance and may be removed by writ of possession or other court
proceeding.
      23. Release, Within a reasonable time after termination and lull paymeet of the Extension of Credit, Lender shelf
cancel and return the Note to the owner of the Property and eive the owner. in recordable form. a release of the lien securing
the Extension of Credit or a copy of an endorsement of the Note and assignment of the lien to a lender that is refinancing. the
Extension of Credit. Owner shall pay only recordation costs. OWNER'S ACCEPTANCE OF SUCH RELEASE, OR
ENDORSEMENT AND ASSIGNMENT. SHALL EXTINGUISH ALL OF LENDER'S OBLIGATIONS UNDER
SECTION SO(g)(6). ARTICLE XVI OF THE TEXAS CONSTITUTION.
      24. Non-Recourse Liability. Lender shall be subrogated to any and all rights, superior title, liens and equities owned or
claimed by any owner or holder of any liens and debts outstanding immediately prior to execution hereof, regardless of
whether said liens or debts are acquired by Lender by assignment or are released by the holder thereof upon payment, and
regardless of whether the lien established by this Security Instrument is held to be invalid. Borrower agrees that any statute
of limitations related lo a cause of action or right to foreclose based on such subrogated rights. superior title, liens. and
equities are hereby tolled to the extent necessary until, at the earliest, a final adjudication by a court of last resort that the lien
established by this Security Instrument is invalid_ Borrower further agrees that lender shall have the same rights and powers
provided in Sections 21 and 22 of this Security Instrument in connection with any such subrogated rights, superior title. liens.
and equities as Lender has in connection with the lien established by this Security Instrument.
      Subject to the limitation of personal liability described below, each person who signs this Security Instrument is
responsible for ensuring that all of Borrower's promises and obligations in the Note and this Security Instrument are
performed.
      Borrower understands that Section 50(al(6)(C). Article XVI of the Texas Constitution provides that the Note is given
without personal liability against each owner of the Property and against the spouse of each owner unless the owner or
spouse obtained this Extension of Credit by actual fraud. This means that. absent such actual fraud, Lender can enforce its
rights under this Security Instrument solely against the Property and not personally against the owner of the Property or the
spouse of an owner.
      If this Extension of Credit is obtained by such actual fraud, then, subject ho Section 12, Borrower will be personally
 liable for the payment of any amounts due under the Note or this Security Instrument. This means that a personal judgment
could be obtained against Borrower, if Borrower fails to perform Borrower's responsibilities under the Note or this Security
Instrument_ including a judgment for any deficiency that results from Lender's sale of the Property for an amount less than is
owing under Me Note, thereby subjecting Borrower's other assets to satisfaction of the debt_
      if not prohibited by Section 50(06)(C), Article XVI of the Texas Constitution. this Section 24 shall not impair in any
 way the lien of this Security Instrument or the right of Lender to collect all sums due under the Note and this Security
Instrument or prejudice the right ofLender as to any covenants or conditions of the Note and this Security instrument.
      25. Proceeds. The owner of the Property shall not be required to apply the proceeds of the Extension of Credit to repay
another debt. unless such debt, if any, is a debt secured by the Property or a debt to another lender. If proceeds of the
Extension of Credit are being applied to a debt due to Lender and not secured by the Property, it is being done voluntarily by
 the owner of the Property and at the owner's request_ Lender would make the Extension of Credit regardless of whether any
 proceeds are being applied to a debt due to Lender and not secured by the Propeny.
      26. No Assignment of Wages. The owner of the Property is not assigning wages, and shall not be required to assign
 wages, as security for the Extension of Credit.
       27. Acknowledgment of Fair Market Value. Lender and Borrower have executed a written acknowledgment as to the
 fair market value of Borrower's Property on the date the Extension of Credit is made. The fair market value stated in the
 written acknowledgment is correct and is the value estimate in an appraisal or evaluation of the Property that was prepared in
 accordance with a state or federal requirement applicable to an extension of credit un F Section 5D(al(6), Article XV]. Texas


Texas UOMIE            secuer    rris.rnt sta.r.rr IFinit 1jeli}.-FA rt nit Vh.c.+Freddie Mac t1NII't7RMt 170:T14E11M ENT   Foral 3041_1   I IDI Ow_ 01/131
                                                                                                                                      l'age Jr    1-1rup.ry
                               2019112160 Page 12 of 17
               Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 22 of 36



Constitution. The principal amount of the Extension of Credit. when added to the aggregate total of the outstanding principal
balances of all other indebtedness secured by valid encumbrances of record against the Property, does not exceed eighty
percent (80%) of the value stated in the executed acknowledgment. Borrower understands and agrees that Lender and its
successors and assigns are relying upon Borrower's representations regarding the fair market value of the Property as
additional consideration for making or purchasing the Extension of Credit, and that such representations are material.
Borrower represents. warrants, and agrees that such representations are being made on all information known to Borrower
and Lender at this time, and that Borrower may not later assert a different fair market value of the Property. even if such
assertion is based on information discovered by Borrower after the Extension of Credit is made.
     28. Substitute Trustee; Trustee Liability. Alt rights. remedies and duties of Trustee under this Security Instrument
may be exercised or performed by one or more trustees acting alone or together. Lender, at its option and with or without
cause, may from time to time, by power of attorney or otherwise, remove or substitute any trustee, add one or more trustees.
or appoint a successor trustee to any Trustee without the necessity of any formality other than a designation by Lender in
writing. Without any further act or conveyance of the Property the substitute. additional or successor trustee shall become
vested with the title. rights. remedies, powers and duties conferred upon Trustee herein and by Applicable Law.
     Trustee shall not be liable if acting upon any notice. request. consent, demand, statement or other document believed by
Trustee to be correct. Trustee shall not be liable for any act or omission unless such act or omission is willful.
     29. Acknowledgement of Waiver by Lender of Additional Collateral. Borrower acknowledges that Lender waives all
terms in any of Lender's loan documentation (whether existing now or created in the future) which (a) create cross default;
(b) provide for additional collateral; (c) create personal liability for any Borrower (except in the event of actual fraud). for the
Extension of Credit; and/or (d) allow the Extension of Credit to be accelerated because of a decrease in the market value of
the Property or because of a default under other indebtedness riot secured by a prior valid encumbrance against the Property.
This waiver includes_ but is not limited to, any (a) guaranty; tb) cross collateralization; (e) future indebtedness: (d) cross
default; and/or (e) dragnet provisions in any loan documentation with Lender.




                                                                           Initials: iefr      6`
 TEXAS HOME. EQUITY SECURITY IlYSTRINENT (Tint Lical-Famnic Marifraldie Mar UNIFORM DISTRUMENT            Farm 30411 1/01 'rev. 01111)
                                                                                                                   (page 1,7r/ /1pawl/
                            2019112160 Page 13 of 17
            Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 23 of 36



   BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Security
   Instrument and in any Rider executed by Borrower and recorded with it.

IDO NOT SIGN IF THERE ARE BLANKS LEFT TO BE COMPLETED IN THIS DOCUMENT. THIS
DOCUMENT MUST BE EXECUTED AT THE OFF10E OF LENDER, AN ATTORNEY AT LAW OR A TITLE
COMPANY. YOU MUST RECEIVE A COPY OF THIS DOCUMENT AFTER YOU HAVE SIGNED IT.1


        YOU MAY, WIT        N 3 DAYS AFTER CLOSING, RESCIND THIS EXTENSION
        OF CREUI W          OUT PENALTY OR CHARGE.




ROWLAND ANDRADE                         -Borrower            SOLMAZ ANDRADE                                     -Borrower




                                        -Borrower                                                               -Borrower




                                        -Borrower                                                               -Borrower




                                    1Space Below This Lime for Acknowiedgmentj




rExAs now bourn' SFC/JRIT1' It       (FirsI tieni-Fiennie Mae/Freddie Marc UNIFORM DISTRIPMENT   Farm 3614.I 1/01 (rev_ min
                                                                                                          Tag.- 13 41-1Thiwt)
                                              2019112160 Page 14 of 17
             Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 24 of 36




State of Texas
County ofParaltrNir Sf          Ns
             I etr-c-Q A r
         This instrument was acknowledged before me on ,.._.Seeify‘104-r I   ,                    32Cgi_       date) by
ROWLAND ANDRADE and SOLMAZ ANDRADE (name or names of person or persons ac nowi                     .ng).


                                                                    gnaTure of Officer

                   (Personalized Seal                                 0 -1-aft.)-1            b
                    SANDRA JO POWELL                              Tit e of Officer
          ,,,,,,
                              ID St 425964-3
                   • F, Notary Ptrblie, Slate of Texas
                          My Commssion Exp;les        My Commission Expires
          ''''' ''''' 08/29/2021
Loan t ngmator I rganization: RECOVCO MORTGAGE MANAGEMENT, LLC, D/B/A SPROUT
MORTGAGE, A LIMITED LIABILITY CORPORATION; NMLSR ID: 1200721
Individual Loan Originator: PASQUALE ROBERTO; NMLSR 1D: 1071633




TI AS DOME EQU]Y SECURITY INSTRUMENT (First Liefty-Funnie Mac/Freddie Mac UNWORN INSTRUMENT   Form 3034.1 1101 (rel. OV181
                                                                                                       One 14 of 14 pages!
                                 2019112160 Page 15 of 17
                 Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 25 of 36




                               TEXAS HOME EQUITY
                         PLANNED UNIT DEVELOPMENT RIDER
                                                                                                                Loan Number:              8718

     THIS PLANNEL) UNIT DEVELOPMENT RIDER is made this 19T11 day of SEPTEMBER, 2419, and is incorporated into and
shall be deemed to amend and supplement the Security Instrument of the same date, given by the undersigned (the "Borrower") to
secure Borrower-a Note to RECOVCO MORTGAGE MANAGEMENT, LLC DBA SPROUT MORTGAGE (the "Lender") of
the same (late and covering the property descnbed in the Security Instrument and located at:

9414 PLAZA Pow DRIVE, MISSOURI CITY. TX 77459
                                        (Property Address)

     The property includes, but is not limited to, a parcel of land improved with a dwelling, together with other such parcels and
certain common areas and facilities, as described in covenants, conditions, and restrictions filed in the Real Property records of the
county in which the property is located (the "Declaration"). The property is a part of a planned unit development described in the
Declaration (the "PIJD`). The properly also includes Borrower's interest in the homeowners association or equivalent tinny owning
or managing the common areas and facilities of the PUD (the "Owners Association") and the uses, benefits and proceeds of
Borrower's interest. Insofar as permitted by Section 50(45)(H), Article XVI of the 'Texas Constitution, "homestead" shall include
the elements o f the property described by this Rider.

      P1 COVENANTS. In addition to the covenants and agreements made in the Security Instrument. Borrower and Lender further
covenant and agree as follows:
      A. PUTD Obligations. Borrower shall perform all of Borrower's obligations under the PLID's Constituent Documents. The
"Constituent Documents' are the. (i) Declaration; (ii) articles of incorporation, trust instrument or any equivalent document which
creates the Owners Association; and (iii) any by-laws or other rules or regulations of the Owners Association. Borrower shall
promptly pay, when due, all dues and assessments imposed pursuant to the Constituent Documents.
      B. Property Insurance. So long as the Owners Association maintains. with a generally accepted insurance carrier, a "master" or
"blanker policy insuring the property which is satisfactory to Lender and which provides insurance coverage in the amounts
(including deductible levels), for The periods, and against loss by fire, hartuds included within the term "extended coverage," and any
other hazards, including, but not limited to, earthquakes and floods, from which Lender requires insurance, then:
      (i) Lender waives the provision in Section 3 for the Periodic Payment to Lender of the yearly premium installments for property
 insurance on the property; and
      (ii) Borrower's obligation under Section 5 to maintain property insurance coverage on the property is deemed satisfied to the
 extent that the required coverage is provided by the Owners Association policy.
      What Lender requires as a condition of this waiver can change during the term of the loan.
      Borrower shall give Leader prompt notice of any lapse in required property insurance coverage provided by the master or blanket
 policy,
      In the event of a distribution of property insurance proceeds in lieu of restoration or repair following a loss to the property, or to
common areas and facilities of the PUD. any proceeds payable to Borrower shall be paid to Lender. Lender shall apply the proceeds
 to the sums secured by the Security Instrument, whether or not then due, with the excess, if any, paid to Borrower,
      C. Public Liability Insuresee. Borrower shall take such actions as may be reasonable to insure that the Owners Association
 maintains a public liability insurance policy acceptable in form, amount, and extent of coverage to Lender.
      D. Condemnation. The proceeds of any award or claim for damages, direct or consequential, payable to Borrower in connection
 with any condemnation or other taking of all or any part of the property or the common areas and facilities of the MD, or for any
conveyance in lieu of condemnation, shall be paid to Lender. Such proceeds shall be applied by Lender to the sums secured by the
 Security instrument as proi,ided in Section 10,
       E. Lender's Prior Consent. Borrower shall not, except after notice to Lender and with Lender's prior written consent, either
 partition or subdivide the property or consent to:
      (i) the abandonment or termination of the PUD, except for abandonment or termination required by law in the case of substantial
 destruction by fire or other casualty or in the case of a taking by condemnation or eminent domain;
      (ii) any amendment to any provision of the "Constituent Documents" if the provision is for the express benefit of Lender,
       (iii) termination of professional management and assumption of self-management of the Owners Association: or
       (iv) any action which would have the effect of rendering the public liability insur            coverage maintained by the Owners
 Association unacceptable to Lender.
                                                                                      Initials:
 TEXAS HOME EQUItre PUNNED I ixiT xtral..0pAttENT mint- F..04 MadFriskrrf Min IINIKYRM irr% STRLIFIENT   Torn 3151.44   101    9.08r f   qt? puge.9
                                   2019112160 Page 16 of 17
                   Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 26 of 36




    F. Remedies. If Borrower does not pay PUD dues and assessments when due, then Lender, if allowed by applicable law. may
pay them. Any amounts disbursed by Lender under this paragraph F shall become additional debt of Borrower secured by the
Security Instrument. Unless Borrower and Lender agree to other terms of payment, these amounts shall bear interest from the date of
disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower requesting payment.

BY SIGNING BELOW, Burrower accepts and agrees to the terms and provisions contained in this PUD Rider.

    [DO NOT SIGN IF THERE ARE BLANKS LEFT TO BE COMPLETED IN THIS DOCUMENT. THIS
    DOCUMENT MUST BE EXECUTED AT THE OFFICE OF THE LEN R, •/ATTORNEY AT LAW OR A
    TITLE COMPANY. YOU MUST RECEIVE A COPY OF THIS DOCU TAB' 'IR I U HAVE SIGNED IT.[



                                                                                                                                 (Seal)
                                                                              LAND ANDRADE                                  - Borrower



                                                                                                                                 (Seal)
                                                                       SOLMAZ ANDRADE                                       - Borrower



                                                                                                                                  (Seal)
                                                                                                                            - Borrower



                                                                                                                                  (Seal)
                                                                                                                            - Borrower



                                                                                                                                  (Seal)
                                                                                                                            - Borrower



                                                                                                                                  (Seal)
                                                                                                                            - Borrower




TEXAS 110ML EQ('ITV PLANNED UNIT DEVELOPMENT RIDER- r3111114 Make/Freddie Mx UNIFORM trismtlytiENT   farm 3151141   I KR   Uwe 2 12 pales)
                        2019112160 Page 17 of 17
        Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 27 of 36




                                      EXHIBIT "A"
                                   LEGAL DESCRIPTION

File No.: NSWREF19158851


Lot 8, Block 1, Sienna Village of Destrehan Section 9B, a Subdivision in Fort Bend County, Texas,
according to the map or plat thereof recorded in Plat No, 20170063, Map and/or Plat Records, Fort Bend
County, Texas.

Being the same property conveyed to Rowland Andrade and Soimaz Andrade by Warranty Deed from
Trendmaker Homes, Inc., a Texas corporation, dated May 10, 2018, recorded on May 14, 2018 as
Instrument 2018051679.


APN: 8136910010080907

Commonly known as: 9414 Plaza Point Drive, Missouri City, TX 77459




Fie No.: NSWREF19158851                                                                       Page 1 of 1
Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 28 of 36




                  Exhibit C
                  Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 29 of 36
2020035040                                    0
ELECTRONICALLY RECORDED                                  Laura Richard, County Clerk
Official Public Records                                  Fort Bend County Texas
3/25/2020 8:02 AM                                        Pages:     2           Fee: $ 17.50




                                       TRANSFER AND ASSIGNMENT
 TEXAS                                                       1101III IIIHII111111111111111411411111
 COUNTY OF FORT BEND
 LOAN NO.:    9169


 WHEN RECORDED MAIL To: FIRST AMERICAN MORTGAGE SOLUTIONS, 1795 INTERNATIONAL WAY, IDAHO FALLS, ID 83402
 FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the undersigned MORTGAGE
 ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS BENEFICIARY, AS NOMINEE FOR RECOVCO
 MORTGAGE MANAGEMENT, LLC DBA SPROUT MORTGAGE, ITS SUCCESSORS AND ASSIGNS, located at P.O. BOX
 2026, FLINT, MICHIGAN 48501-2026, Assignor, does hereby grant, assign, and transfer to WILMINGTON SAVINGS FUND
 SOCIETY, FSB, NOT ITS INDIVIDUAL CAPACITY BUT SOLELY AS TRUSTEE FOR IRP FUND II TRUST 2A, located at
 2001 M STREET NW, STE. 300, WASHINGTON, DC 20036, Assignee, its successors and assigns, all Assignor's rights, title and interest
 in and to that certain Deed of Trust/Security Instrument dated SEPTEMBER 19, 2019, in the amount of $455,000.00, executed by
 ROWLAND ANDRADE AND SOLMAZ ANDRADE, HUSBAND AND WIFE, Trustor/Grantor, to THOMAS E BLACK, JR.,
 Original Trustee, for the benefit of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS BENEFICIARY, AS
 NOMINEE FOR RECOVCO MORTGAGE MANAGEMENT, LLC DBA SPROUT MORTGAGE, ITS SUCCESSORS AND ASSIGNS, the
 Original Beneficiary/Grantee, recorded on OCTOBER 01, 2019 under Instrument No. 2019112160 in the Real Property Records of the County
 Clerk in and for FORT BEND County, State of TEXAS, said property described on said Deed of Trust/Security Instrument referred to herein:
 AS DESCRIBED IN SAID DEED OF TRUST/SECURITY INSTRUMENT
 IN WITNESS WHEREOF, the undersigned has caused this Instrument to be exe               on    Ma   0    2
 MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("                                     , AS B        Y, AS NOMINEE FOR
 RECOVCO MORTGAGE MANAGEMENT, LLC DBA SPROUT MO                                          IT. UCCESSORS AND ASSIGNS


                                                                         STEP         NICOLE WESSEL, VICE PRESIDENT




                                                           Page 1 of 2
                                                                                                 Ill111111110
                                                                                                           111j111101!i1j11118t111101(1,11011!)5!
                                                                                                          11


                                                                                                      MERS PHONE: 1-888-679-6377
                                2020035040 Page 2 of 2
              Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 30 of 36



STATE OF SOUT6I FAOLINA               COUNTY OF GREENVILLE               ) ss.
On     MAR Z             ,
                        before me, JENNIFER KORN, personally appeared STEPHANIE NICOLE WESSEL known to me
to be the VICE PRESIDENT of MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. ("MERS"), AS
BENEFICIARY, AS NOMINEE FOR RECOVCO MORTGAGE MANAGEMENT, LLC DBA SPROUT MORTGAGE,
ITS SUCCESSORS AND ASSIGNS the corporation that executed the instrument or the person who executed the instrument on
behalf of •     tion, and acknowledged to me that such corporation executed the same.

 JENNIFE   ORN (COMMISSION EXP. 06/13/2029)
 NOTARY PUBLIC




SH8070117IM - AM - TX                            Page 2 of 2
LOAN NO.:       9169
Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 31 of 36




                  Exhibit D
                 Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 32 of 36

                                                                                  MONDAY - FRIDAY:           8AM - 10PM ET
                                                                                       SATURDAY:              8AM - 3PM ET

                                                PHONE NUMBER:   (800) 365-7107
                                                  FAX NUMBER: (866) 467-1187
                                         E-MAIL: LOANSERVICING@SHELLPOINTMTG.COM

May 08, 2020




Payoff figures have been requested on the loan for the borrower and property described below.

Loan ID:               9169
ROWLAND ANDRADE
9414 PLAZA POINT DRIVE
MISSOURI CITY, TX 77459
Loan Type: Conventional

When remitting funds, please use our loan number to ensure proper posting and provide us with the
borrower's forwarding address. Funds received in this office after 3:00 pm Eastern Time will be
processed on the next business day, with interest charged to that date.

All payoff figures are subject to clearance of funds in transit. The payoff is subject to final audit when
presented. Any overpayment or refunds will be mailed directly to the borrower. We will prepare the
release of our interest in the property after all funds have cleared.
                Projected Payoff Date                                     5/31/2020

                Principal Balance                                     $454,160.62
                Interest To 5/31/2020                                  $14,488.62
                Fees                                                      $444.90
                Prepayment Penalty                                          $0.00
                Release Fees                                               $11.00
                Funds owed by borrower                                      $0.00
                Funds owed to borrower                                 ($3,219.79)




                Total Payoff                                          $465,885.35

                Per diem                                                    $79.38

The next payment due date is 1/1/2020. Payments are made by Billing on a Monthly basis. The
interest rate for this payment is 6.41000% and the P & I payment is 2,849.03. The taxes are next due
12/31/2020.
PLEASE CALL THE NUMBER LISTED ON THIS FORM TO UPDATE FIGURES PRIOR TO
REMITTING FUNDS AS THEY ARE SUBJECT TO CHANGE WITHOUT NOTICE.
Mailing Address
Shellpoint Mortgage Servicing
55 Beattie Place
Suite 110
Greenville, SC 29601



PO1.rpt - Internal
5/8/2020              39
                 Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 33 of 36

                                                                            MONDAY - FRIDAY:          8AM - 10PM ET
                                                                                 SATURDAY:             8AM - 3PM ET

                                          PHONE NUMBER:   (800) 365-7107
                                            FAX NUMBER: (866) 467-1187
                                   E-MAIL: LOANSERVICING@SHELLPOINTMTG.COM

Wiring Instructions - * You must include the "Reference" information listed below if wiring funds *
Bank Name:              Wells Fargo
ABA Number:                   0248
Account Number:                    3199
Account Name:           Shellpoint Mortgage Servicing
Reference:                     9169 /




PO1.rpt - Internal
5/8/2020             39
                 Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 34 of 36

                                                                   MONDAY - FRIDAY:     8AM - 10PM ET
                                                                        SATURDAY:        8AM - 3PM ET

                                            PHONE NUMBER:   (800) 365-7107
                                              FAX NUMBER: (866) 467-1187
                                     E-MAIL: LOANSERVICING@SHELLPOINTMTG.COM

                                 ROWLAND ANDRADE - Loan ID #     9169



                                                  FEE DETAILS



                            Description                                    Amount
                            Late Charge Payment                            $284.90

                            Property Inspection                                $60.00

                            BPO/Aprsl Cost                                 $100.00

                                                                           $444.90




PO1.rpt - Internal
5/8/2020             39
                                                                    Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 35 of 36




                                                           1                                       PROOF OF SERVICE
                                                           2          I am employed in the City and County of Los Angeles, State of California. I am over
                                                               the age of 18 and not a party to the within action. My business address is 601 West Fifth Street,
                                                           3   Suite 300, Los Angeles, California 90071.
                                                           4          On May 15, 2020, I served the following documents by placing a true copy thereof in a
                                                               sealed envelope(s)
                                                           5
                                                                                                  TITLE OF DOCUMENT
                                                           6
                                                               on the persons below as follows:
                                                           7
                                                                                             SEE ATTACHED SERVICE LIST
                                                           8
                                                           9               (MAIL) I placed the envelope for collection and mailing, following our ordinary
                                                                            business practices. I am readily familiar with this firm’s practice for collecting
                                                       10                   and processing correspondence for mailing. On the same day that correspondence
                                                                            is placed for collection and mailing, it is deposited in the ordinary course of
                                                       11                   business with the United States Postal Service, in a sealed envelope with postage
                                                                            fully prepaid. I am a resident or employed in the county where the mailing
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12                   occurred. The envelope or package was placed in the mail at Los Angeles, CA.
                601 WEST FIFTH STREET, SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                       13                  (E-MAIL or ELECTRONIC TRANSMISSION) Based on a court order or an
AKERMAN LLP




                                                                            agreement of the parties to accept service by e-mail or electronic transmission, I
                                                       14                   caused the documents to be sent to the persons at the e-mail addresses listed. I did
                                                                            not receive, within a reasonable time after the transmission, any electronic
                                                       15                   message or other indication that the transmission was unsuccessful.
                                                       16                  (CM/ECF ELECTRONIC FILING) I caused the above document(s) to be
                                                                            transmitted to the office(s) of the addressee(s) listed above by electronic mail at
                                                       17                   the e-mail address(es) set forth above pursuant to Fed.R.Civ.P.5(d)(1). “A Notice
                                                                            of Electronic Filing (NEF) is generated automatically by the ECF system upon
                                                       18                   completion of an electronic filing. The NEF, when e-mailed to the e-mail address
                                                                            of record in the case, shall constitute the proof of service as required by
                                                       19                   Fed.R.Civ.P.5(d)(1). A copy of the NEF shall be attached to any document served
                                                                            in the traditional manner upon any party appearing pro se.”
                                                       20
                                                                  (State)    I declare under penalty of perjury under the laws of the State of California
                                                       21                     that the above is true and correct.
                                                                  (Federal) I declare that I am employed in the office of a member of the Bar of this
                                                       22                     Court at whose direction the service was made. I declare under penalty of
                                                                              perjury under the laws of the United States of America that the above is true
                                                       23                     and correct.
                                                       24         Executed on May 15, 2020, at Los Angeles, California.
                                                       25
                                                       26                   Suzanne I. Jimenez
                                                                           (Type or print name)                                    (Signature)
                                                       27
                                                       28

                                                                                                              5                         CASE NO. 4:20-CV-02013-KAW
                                                                                                      PROOF OF SERVICE
                                                                 Case 3:20-cv-02013-RS Document 11 Filed 05/15/20 Page 36 of 36




                                                           1                                       SERVICE LIST
                                                           2                United States of America vs. One Parcel of Real Property, et al.
                                                                          U.S. District Court Northern District Case No. 4:20-cv-02013-KAW
                                                           3
                                                           4   VIA EMAIL & U.S. MAIL                         Rowland Andrade
                                                                                                             9414 Plaza Point Drive
                                                           5   Chris Kaltsas, Assistant U.S. Attorney        Missouri City, Texas 77459
                                                               United States Attorney's Office
                                                           6   450 Golden Gate Avenue, Box 36055
                                                               San Francisco, California 94102-3495
                                                           7   Telephone: (415) 436-7200
                                                               Facsimile: (415) 436-7234
                                                           8   Email: chris.kaltsas2@usdoj.gov
                                                           9
                                                       10      Soimaz Andrade                                Marcus Andrade
                                                               9414 Plaza Point Drive                        9414 Plaza Point Drive
                                                       11      Missouri City, Texas 77459                    Missouri City, Texas 77459
              TEL.: (213) 688-9500 – FAX: (213) 627-6342




                                                       12
                601 WEST FIFTH STREET, SUITE 300
                 LOS ANGELES, CALIFORNIA 90071




                                                               Recovco Mortgage Management, LLC dba          Jerrell G. Clay
                                                       13      Sprout Mortgage                               1600 Highway 6, Suite 400
                                                               4600 Fuller Drive, Suite 350                  Sugarland, Texas 77478
AKERMAN LLP




                                                       14      Irving, Texas 754038                          (713) 705-4220

                                                       15      Sienna Plantation Residential Association
                                                       16      9600 Scanlan Trace
                                                               Missouri City, Texas 77459
                                                       17
                                                       18
                                                       19
                                                       20
                                                       21
                                                       22
                                                       23
                                                       24
                                                       25
                                                       26
                                                       27
                                                       28

                                                                                                          6                      CASE NO. 4:20-CV-02013-KAW
                                                                                                  PROOF OF SERVICE
